   8:20-cr-00070-BCB-SMB Doc # 34 Filed: 03/05/21 Page 1 of 1 - Page ID # 49




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR70
                                            )
      vs.                                   )
                                            )
SKYE PARDE,                                 )                  ORDER
                                            )
                    Defendant.              )


      This matter is before the court upon defendant’s Unopposed Motion to Continue
Jury Trial [33]. Counsel need additional time to discuss a resolution in this matter that
would not involve a trial. For good cause shown,

      IT IS ORDERED that defendant’s Unopposed Motion to Continue Jury Trial [33] is
granted, as follows:

      1. The jury trial now set for March 16, 2021, is continued to May 4, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and May 4, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).

      3. No further continuances without a hearing before the Magistrate Judge.


      DATED: March 5, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
